DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2005/0090814), hereinafter Lalonde1, in view of Lalonde (US 2013/0110148), hereinafter Lalonde2, further in view of Luo (US 2004/0000158).
Regarding claim 1, Lalonde1 discloses a cryosurgical system which includes a refrigeration assembly (fig. 4A) with a compressor (300), condenser (302) and sub-cooler (306) all coupled together for circulating a refrigerant between gas and liquid states (paragraph [0047]). The assembly cooperates with a device to form a closed loop circulation of liquid and vapor refrigerant (fig. 4A-4B and associated discussion). The system of Lalonde1 does not disclose the use of a Stirling cycle cooler or the claimed 
  Regarding claims 15 and 16, the system of Lalonde1-Lalonde2-Lou performs the recited method. More specifically, Lalonde1-Lalonde2 describes a cryosurgical system that takes liquid refrigerant, causes a change of phase to cool tissue and returns the gas to an assembly including a compressor, condenser and sub-cooler, as a part of or in addition to the Stirling cycle cooler, so as to transition the gas back to a liquid so it can be used for cooling tissue again. The only thing Lalonde1-Lalond2 lacks is the cryoprobe tip having a distal portion in a fluid refrigerant chamber, and that is disclosed by Lou, which shows a distal portion of a cryoprobe in a chamber which when modified to be part of a vapor/fluid system of Lalonde1-Lalonde2 will have both fluid and vapor portions. This modification is discussed above with respect to claim 1.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Lalonde1, Lalond2, and Lou, further in view of Abboud (US 2003/0018326).
 Regarding claims 18 and 19, neither Lalonde1, Lalonde2 nor Lou disclose a computing device which reads and displays the temperature detected adjacent to the cryoprobe body, where the computing device has access to a list of temperatures for specific procedures and provides an alert of the temperature deviates from a surgery. However, controlling a particular medical procedure of a list of procedures based on feedback, and letting a user know about the state of the procedure, is very common in the art. Abboud, for example, discloses a cryosurgical system with a computing device which allows a user to select a procedure (500, fig. 11, [0080]) which is performed by controlling a temperature according to a desired temperature as measured by a thermocouple in a probe (fig. 8, [0068]) and can return an error upon deviation from desired ([0083]-[0084]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde1-Lalond2-Lou with a controller that allows a user to select a desired temperature and a thermocouple that monitors and informs a user as to the correspondence between the actual and desired temperature, including adjusting the temperature of refrigerant, as taught by Abboud, to produce the predictable result of a safe and effective cryosurgical procedure.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde1, Lalonde2 and Lou, further in view of Toubia (US 2008/0140061).
Regarding claim 20, Lalonde1 discloses that the temperature is regulated to between about 0 and -80 degrees Celsius in that Lalonde1 discloses the probe can be chilled to temperatures “as low as -90 degrees Celsius” ([0044]), which is understood to include warmer values including -40°C. Lalonde1 also discloses the duration of the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,129,663. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations. For example, pending claim 17 recites the throttling valve present in patented claims 1 and 13. Further, pending claims 4 and 12 recite the probe having substantially the same relationship to various other parts of the system as in patented claims 2 and 10.

Allowable Subject Matter
Claims 4-14 and 17 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issues are addressed. These claims contain allowable subject matter for the same reason these features were allowable in the parent case.
 
 Response to Arguments
 Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
It is noted, however, that the arguments state that the cited references do not apply to the new claim limitations, particularly those reciting a translatable cryoprobe (page 8 of the remarks). But no claims have been amended to include such a limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794